--------------------------------------------------------------------------------

Exhibit 10.2
 
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT


THIS AGREEMENT is made and entered into this 19th  day of November, 2010, by and
among Embassy Bank for the Lehigh Valley (hereinafter referred to as the
“Bank”), a bank organized and existing under the laws of Pennsylvania, and David
M. Lobach, Jr. (hereinafter referred to as the “Employee”).


WHEREAS, the Employee has performed his duties in an efficient and capable
manner; and


WHEREAS, the Bank is desirous of retaining the services of the Employee; and


WHEREAS, the Board of Directors of the Bank has approved the adoption of a
Supplemental Executive Retirement Plan as described in this Agreement (the
“Plan”); and


WHEREAS, the Employee has been selected to participate in the Plan; and


WHEREAS, the Bank and the Employee have been parties to a Supplemental Benefit
Plan Agreement dated January 5, 2009 (the “Original Agreement”); and


WHEREAS, the Bank and the Employee desire to amend and restate the Original
Agreement as set forth herein.


NOW, THEREFORE, for value received and in consideration of the mutual covenants
contained herein, the parties agree as follows:


1.             Normal Retirement Supplemental Pension


a.           The Bank hereby agrees with the Employee that the Employee may
retire upon attaining age sixty-five (65), such age hereinafter being called the
“Normal Retirement Age.”


b.           Upon the Employee’s retirement on or after Normal Retirement Age,
the Bank shall pay the Employee a supplemental annual pension equal to $140,000,
such amount being referred to herein as the “Normal Retirement Supplemental
Pension,” payable in equal monthly installments and continuing for a period of
fifteen (15) years.


2.             Early Retirement or Termination


a.           If the Employee retires or his or her employment with the Bank is
otherwise terminated subsequent to attaining age sixty-five (65), but prior to
attaining Normal Retirement Age, then the Bank shall pay the Employee a
supplemental annual pension in the amount indicated on the following schedule,
payable in equal monthly installments and continuing for a period of fifteen
(15) years:


 
 

--------------------------------------------------------------------------------

 
 
Age of Employee on
Effective Date of Early
Retirement or Termination
% of Normal
Retirement
Supplemental Pension
60
50%
61
60%
62
70%
63
80%
64
90%
65
100%



3.             Death or Disability


a.           Upon the death of the Employee while actively employed, the Bank
shall pay to the Employee’s designated beneficiary the Normal Retirement
Supplemental Pension, payable in equal monthly installments commencing on the
first business day of the month following the month in which the Employee dies
and continuing for a period of fifteen (15) years.


b.           Upon the death of the Employee while receiving any supplemental
pension benefits as provided in this Agreement, the Bank shall pay to the
Employee’s designated beneficiary the remaining payments which would have
otherwise been due the Employee.


c.           If the Employee becomes permanently “disabled” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder, and ceases employment with the Bank as a
result of such disability, the Employee will be treated as actively employed,
for purposes of this Agreement, while such disability continues.  In such event,
the Bank shall pay to the Employee the Normal Retirement Supplemental Pension in
equal monthly installments commencing upon the Employee’s attainment of Normal
Retirement Age and continuing for a period of fifteen (15) years.


d.           If the Employee shall have failed to make an effective designation
of beneficiary, or if the individual or individuals so designated shall die
prior to receiving all payments required to made to them hereunder and there is
no designated alternate beneficiary, then in such event the remaining payments
shall be made first to the Employee’s surviving spouse, second the Employee’s
surviving children, equally per stirpes if there is no surviving spouse, and
finally to the estate of the Employee if there are neither a surviving spouse
nor surviving children.


4.             Assignment


Except as otherwise provided herein, it is understood that neither the Employee,
nor any person designated by him pursuant to this Agreement, shall have any
right to commute, sell, assign, transfer or otherwise convey the right to
receive payments to be made hereunder, which payments and the right thereto are
expressly declared to be non-assignable and non-transferable.  If such
assignment or transfer is attempted, the Bank may disregard it and continue to
discharge its obligations hereunder as though such assignment or transfer were
not attempted.


 
 

--------------------------------------------------------------------------------

 
 
5.             Independent Arrangement


The benefits payable under this Agreement shall be independent of, and in
addition to, any other agreement which may exist from time to time between the
parties hereto, or any other compensation payable by the Employee’s
employer.  This Agreement shall not be deemed to constitute a contract of
employment between the parties hereto, nor shall any provisions hereof restrict
the right of the Employee’s employer to discharge the Employee or restrict the
right of the Employee to terminate his or her employment.


6.             Non-Trust or Fiduciary Obligation


a.           The rights of the Employee under this Agreement and of any
beneficiary of the Employee or of any other person who may acquire such rights
shall be solely those of an unsecured creditor of the Bank.  Any insurance
policy on the life of the Employee or any other asset acquired by the Bank in
connection with the obligations assumed by it hereunder shall not be deemed to
be held under any trust for the benefit of the Employee or his or her
beneficiaries or to be security for the performance of the obligations of the
Bank, but shall be, and remain, a general, unpledged, unrestricted asset of the
Bank.


b.           Nothing contained in the Agreement and no action taken pursuant to
the provisions of the Agreement shall create or be construed to create a trust
of any kind, or a fiduciary relationship between the Bank and the Employee or
his or her beneficiaries.


7.             Change of Control


a.           If the Employee’s employment with the Bank is involuntarily
terminated within two years after a “Change in Control” (as defined below) of
the Employee’s employer, payment hereunder will commence immediately in an
amount equal to the amount which would have been payable as though Employee
retired from service with the Bank upon attaining Normal Retirement Age.


b.           As used herein, the term “Change of Control” shall mean a change in
the ownership or effective control applicable to the Bank or Embassy Bancorp,
Inc., as described in Section 409A(a)(2)(A)(v) of the Internal Revenue Code of
1986, as amended.


8.             Arbitration


a.           Any controversy or claim arising out of or relating to this
Agreement shall be settled by arbitration in accordance with Rules of the
American Arbitration Association, and judgment upon the award rendered by an
arbitrator may be entered in any court having jurisdiction thereof.


b.           The parties hereby submit themselves and consent to the
jurisdiction of the Courts of the Commonwealth of Pennsylvania and further
consent that any process or notice of motion, or other application of the Court,
or any Judge thereof, may be served outside the Commonwealth of Pennsylvania by
certified mail or by personal service provided that a reasonable time for
appearance is allowed.  The arbitrators in any such controversy shall have no
authority or power to modify or alter any express condition or provision of this
Agreement or to render an award which has the effect of altering or modifying
any express condition or provision hereof.


 
 

--------------------------------------------------------------------------------

 
 
9.             Miscellaneous Provisions


a.           Notwithstanding anything in this Agreement to the contrary, if
Employee is determined to be a “specified employee” (as defined in Section 409A
of the Internal Revenue Code of 1986, as amended), payments to such Employee
pursuant to this Agreement, other than payments qualifying as short term
deferrals or an exempt separation pay arrangement under Section 409A, shall not
begin earlier than the first day of the seventh month after the date of
termination.   The Bank agrees to cause any and all amounts due under this
Agreement, the payment or distribution of which is delayed pursuant to this
Section 9(a) in accordance with Section 409A, to be paid or distributed in a
single sum payment at the earliest permissible date under Section 409A.
 
For purposes of the foregoing, the date upon which a determination is made as to
the Specified Employee status of the Employee, the “identification date” (as
defined in Section 409A) shall be December 31.


b.           This Agreement shall be binding upon and inure to the benefit of
any successor of the Bank and any such successor shall be deemed substituted for
the Bank under the terms of this Agreement.


c.           This instrument contains the entire Agreement of the parties.  It
may be amended only by a writing signed by both of the parties hereto.


d.           This Agreement shall be governed and construed in accordance with
the law of the Commonwealth of Pennsylvania.


e.           The Bank intends in good faith that this plan comply with Section
409A of the Internal Revenue Code of 1986, as amended.  To the extent any
provision of this Agreement is deemed inconsistent with that section, said
provision in hereby expunged and the Agreement shall be deemed amended to comply
with said law and the Bank shall take such steps as to amend the Agreement so
that it complies in form with Section 409A.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have hereunto set their hands and seals, the
Bank by it duly authorized officer, on the day and year first above written.


WITNESS:
 
EMPLOYEE:
           
/s/ Lynne M. Neel
 
/s/ David M. Lobach, Jr.
   
David M. Lobach, Jr.
           
ATTEST:
 
EMBASSY BANK FOR THE LEHIGH VALLEY
           
/s/ Lynne M. Neel
 
By: /s/ Judith A Hunsicker
   
Name: Judith A Hunsicker
   
Title: COO / SEVP

 
 


--------------------------------------------------------------------------------